                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ORACLE PARTNERS, L.P., et al.,                     Case No. 20-cv-03775-HSG
                                   8                    Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART
                                   9             v.                                         ADMINISTRATIVE MOTIONS TO
                                                                                            SEAL
                                  10     CONCENTRIC ANALGESICS, INC., et
                                         al.,                                               Re: Dkt. Nos. 2, 37, 41, 50
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are three motions to seal filed by the parties related to the

                                  14   complaint and motion to dismiss. See Dkt. Nos. 2, 37, 41, 50. For the reasons detailed below, the

                                  15   Court GRANTS IN PART and DENIES IN PART the motions.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 2 of 8




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6           Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   7   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   8   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                   9   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  10   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  11   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  12   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966
Northern District of California
 United States District Court




                                  13   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  14    II.    DISCUSSION

                                  15           Because the parties seek to seal portions and documents which pertain to the allegations in

                                  16   the complaint and motion to dismiss, the Court applies the compelling reasons standard to these

                                  17   documents. See In re NVIDIA Corp. Derivative Litig., No. C 06-06110 SBA, 2008 WL 1859067,

                                  18   at *3 (N.D. Cal. Apr. 23, 2008) (“While a complaint is not, per se, the actual pleading by which a

                                  19   suit may be disposed of, it is the root, the foundation, the basis by which a suit arises and must be

                                  20   disposed of.”).

                                  21           As detailed in the table below, the majority of the information sought to be sealed pertains

                                  22   to information about the clinical trial of CA_008, a pain-relieving product that Defendant

                                  23   Concentric Analgesics, Inc. is developing. Defendants assert that it does not publicly disclose the

                                  24   specific efficacy and safety targets that it is analyzing in clinical trials, or the information it

                                  25   provides to the Food and Drug Administration (“FDA”) about such trials. See, e.g., Dkt. No. 22-3.

                                  26   Such information, Defendants contend, could signal its goals for pharmaceutical products under

                                  27   development, as well as its progress toward meeting those goals. Id. at 2. Accordingly,

                                  28   Defendants conclude that the public release of such information could give non-party competitors
                                                                                            2
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 3 of 8




                                   1   an unfair advantage in the development or marketing of rival products. Id.

                                   2          However, the allegations contained in the proposed redactions of the complaint are critical

                                   3   (even central) to Plaintiffs’ claims in this case. Defendants seek to seal the alleged

                                   4   misrepresentations and omissions about the clinical trial presented to prospective investors, which

                                   5   underlie all of Plaintiffs’ causes of action. The “interest in ensuring the public’s understanding of

                                   6   the judicial process and of significant public events,” Kamakana, 447 at 1179, is thus not served if

                                   7   the fundamental basis for Plaintiffs’ claims is redacted from the complaint. Moreover,

                                   8   notwithstanding Defendants’ characterizations, the allegations in the complaint appear to contain

                                   9   only high-level takeaways about the structure and results of the clinical trial that Concentric shared

                                  10   with its investors. These overly broad redactions continue in Defendants’ motions to seal the

                                  11   briefing related to its motion to dismiss, obscuring the nature of the parties’ arguments.

                                  12   Defendants have not explained with sufficient specificity how the disclosure of this information
Northern District of California
 United States District Court




                                  13   could harm Concentric’s competitive advantage. Nevertheless, the Court finds that Defendants

                                  14   have narrowly tailored some of their requested redactions to confidential and proprietary business

                                  15   and intellectual property information. The public release of these documents could give non-party

                                  16   competitors an unfair advantage in the development or marketing of rival products. See In re Elec.

                                  17   Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (ordering sealing where documents could be

                                  18   used “‘as sources of business information that might harm a litigant’s competitive standing’”)

                                  19   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Thus, the Court finds that

                                  20   in those circumstances Defendants have established compelling reasons to grant the motions to file

                                  21   under seal. See, e.g., Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014 WL

                                  22   6901744 (N.D. Cal. Dec. 8, 2014); Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-

                                  23   LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10, 2012).

                                  24          Additionally, Defendants seek to seal the names of non-party shareholders and the values

                                  25   of their respective shareholdings. Such financial information is nonpublic, and irrelevant to the

                                  26   allegations in the complaint. See G&C Auto Body Inc v. Geico Gen. Ins. Co., No. C06-04898

                                  27   MJJ, 2008 WL 687372, at *2 (N.D. Cal. Mar. 11, 2008) (sealing third-party information that is of

                                  28   “little or no relevance to the issues that were raised”). Thus, the Court finds that Defendants have
                                                                                         3
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 4 of 8




                                   1   established compelling reasons to grant in part the motions to file under seal on this basis.

                                   2
                                         Docket No.                            Portion(s) Sought to
                                   3       Public/           Document               be Sealed                          Ruling
                                   4      (Sealed)
                                                         Dkt. No. 2 – GRANTED IN PART and DENIED IN PART
                                   5   Dkt. No. 1/       Complaint       Excerpts           DENIED
                                       (Dkt. No. 2-4)                                       The high-level information about
                                   6                                                        the pharmaceutical clinical trial is
                                                                                            critical to the public’s
                                   7
                                                                                            understanding of Plaintiffs’
                                   8                                                        allegations and this case, and
                                                                                            Defendants have not established a
                                   9                                                        compelling reason that overrides
                                                                                            this interest or narrowly tailored
                                  10                                                        the requested redactions.
                                  11   Dkt. No. 1-1/     Ex. A to        Excerpts           GRANTED IN PART
                                       (Dkt. No. 2-6)    Complaint                          The following pages contain third
                                  12                     (Series B                          parties’ confidential financial
Northern District of California
 United States District Court




                                                         Preferred                          information:
                                  13                     Stock
                                                         Purchase                                • 36–44
                                  14                     Agreement),                             • 46–65
                                  15                                                             • 67–88
                                                                                                 • 90–167
                                  16                                                             • 172–217
                                  17
                                                                                           See Dkt. No. 22-3. See also Dkt.
                                  18                                                       No. 22-2, Ex. 2 (portions of
                                                                                           complaint and Exhibit A for which
                                  19                                                       Defendants withdraw sealing
                                                                                           request).
                                  20                   Dkt. No. 37 – GRANTED IN PART and DENIED IN PART
                                  21   Dkt. No. 38/     Defendants’     Excerpts           DENIED
                                       (Dkt. No. 37-4) Joint Motion                        The information about the
                                  22                    to Dismiss                         pharmaceutical clinical trial is
                                                                                           critical to the public’s
                                  23                                                       understanding of Plaintiffs’
                                                                                           allegations and this case, and
                                  24                                                       Defendants have not established a
                                  25                                                       compelling reason that overrides
                                                                                           this interest or narrowly tailored
                                  26                                                       the requested redactions.
                                       Dkt. No. 38-2/   Ex. A to the    Entire Document    DENIED
                                  27   (Dkt. No. 37-5) Declaration of                      The information about the
                                                        Travis Silva                       pharmaceutical clinical trial is
                                  28
                                                                                         4
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 5 of 8




                                         Docket No.                        Portion(s) Sought to
                                   1       Public/         Document             be Sealed                       Ruling
                                   2      (Sealed)
                                                                                                  critical to the public’s
                                   3                                                              understanding of Plaintiffs’
                                                                                                  allegations and this case, and
                                   4                                                              Defendants have not established a
                                                                                                  compelling reason that overrides
                                   5
                                                                                                  this interest or narrowly tailored
                                   6                                                              the requested redactions.
                                       Dkt. No. 38-3/    Ex. B to the     Entire Document         DENIED
                                   7   (Dkt. No. 37-6)   Declaration of                           The information about the
                                                         Travis Silva                             pharmaceutical clinical trial is
                                   8                                                              critical to the public’s
                                   9                                                              understanding of Plaintiffs’
                                                                                                  allegations and this case, and
                                  10                                                              Defendants have not established a
                                                                                                  compelling reason that overrides
                                  11                                                              this interest or narrowly tailored
                                                                                                  the requested redactions.
                                  12
Northern District of California




                                       Dkt. No. 38-5/    Ex. D to the     Entire Document         DENIED
 United States District Court




                                  13   (Dkt. No. 37-7)   Declaration of                           The information about the
                                                         Travis Silva                             pharmaceutical clinical trial is
                                  14                                                              critical to the public’s
                                                                                                  understanding of Plaintiffs’
                                  15                                                              allegations and this case, and
                                                                                                  Defendants have not established a
                                  16
                                                                                                  compelling reason that overrides
                                  17                                                              this interest or narrowly tailored
                                                                                                  the requested redactions.
                                  18   Dkt. No. 38-7/    Ex. F to the     Excerpts                DENIED
                                       (Dkt. No. 37-9)   Declaration of                           The information about the
                                  19                     Travis Silva                             pharmaceutical clinical trial is
                                                                                                  critical to the public’s
                                  20
                                                                                                  understanding of Plaintiffs’
                                  21                                                              allegations and this case, and
                                                                                                  Defendants have not established a
                                  22                                                              compelling reason that overrides
                                                                                                  this interest or narrowly tailored
                                  23                                                              the requested redactions.
                                  24   Dkt. No. 38-8/    Ex. G to the     Excerpts                GRANTED IN PART
                                       (Dkt. No. 37-     Declaration of                           The following contains
                                  25   11)               Travis Silva                             confidential proprietary business
                                                                                                  information, including market
                                  26                                                              analysis; description of intellectual
                                                                                                  property and products under
                                  27                                                              development; and prior studies of
                                  28                                                              products under development, that

                                                                                     5
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 6 of 8




                                         Docket No.                        Portion(s) Sought to
                                   1       Public/         Document             be Sealed                       Ruling
                                   2      (Sealed)
                                                                                                  do not directly pertain to the
                                   3                                                              alleged misrepresentations in this
                                                                                                  action:
                                   4

                                   5                                                                 •   Pages 14–15
                                                                                                     •   Pages 17–20
                                   6                                                                 •   Pages 22–24
                                                                                                     •   Pages 26–36
                                   7                                                                 •   Page 38
                                   8                                                                 •   Page 48
                                                                                                     •   Pages 55–68
                                   9                                                                 •   Pages 74–95
                                                                                                     •   Page 97
                                  10
                                                                                                     •   Pages 104–105
                                  11                                                                 •   Page 113
                                                                                                     •   Pages 124–125
                                  12
Northern District of California
 United States District Court




                                                                                                  See Dkt. No. 37-1.
                                  13   Dkt. No. 38-9/    Ex. H to the     Excerpts                GRANTED IN PART
                                  14   (Dkt. No. 37-     Declaration of                           The following contains
                                       13)               Travis Silva                             confidential proprietary business
                                  15                                                              information, including market
                                                                                                  analysis; description of intellectual
                                  16                                                              property and products under
                                                                                                  development; and prior studies of
                                  17                                                              products under development, that
                                  18                                                              do not directly pertain to the
                                                                                                  alleged misrepresentations in this
                                  19                                                              action:

                                  20                                                                 •   Page 4
                                  21                                                                 •   Page 26
                                                                                                     •   Page 47–54
                                  22                                                                 •   Page 57

                                  23                                                              See Dkt. No. 37-1.
                                       Dkt. No. 38-10/   Ex. I to the     Excerpts                GRANTED IN PART
                                  24
                                       (Dkt. No. 37-     Declaration of                           The following contains
                                  25   15)               Travis Silva                             confidential proprietary business
                                                                                                  information, including market
                                  26                                                              analysis; description of intellectual
                                                                                                  property and products under
                                  27                                                              development; and prior studies of
                                  28                                                              products under development, that

                                                                                     6
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 7 of 8




                                         Docket No.                         Portion(s) Sought to
                                   1       Public/         Document              be Sealed                       Ruling
                                   2      (Sealed)
                                                                                                   do not directly pertain to the
                                   3                                                               alleged misrepresentations in this
                                                                                                   action:
                                   4

                                   5                                                                  •   Page 3
                                                                                                      •   Pages 6–12
                                   6                                                                  •   Page 20
                                                                                                      •   Pages 21–24
                                   7                                                                  •   Page 27–29
                                   8                                                                  •   Page 32
                                                                                                      •   Page 34
                                   9                                                                  •   Pages 36–37
                                  10                                                               See Dkt. No. 37-1.
                                  11   Dkt. No. 38-11/   Ex. J to the      Excerpts                GRANTED IN PART
                                       (Dkt. No. 37-     Declaration of                            The following contains
                                  12   17)               Travis Silva                              confidential proprietary business
Northern District of California
 United States District Court




                                                                                                   information, including market
                                  13                                                               analysis; description of intellectual
                                                                                                   property and products under
                                  14                                                               development; and prior studies of
                                  15                                                               products under development, that
                                                                                                   do not directly pertain to the
                                  16                                                               alleged misrepresentations in this
                                                                                                   action:
                                  17
                                                                                                      •   Page 3
                                  18
                                                                                                      •   Pages 5–6
                                  19                                                                  •   Pages 16–17
                                                                                                      •   Page 19
                                  20
                                                                           Dkt. No. 41 - DENIED
                                  21
                                       Dkt. No. 42/      Opposition to     Excerpts             DENIED
                                  22   (Dkt. No. 41-4)   Defendants’                            The information about the
                                                         Joint Motion to                        pharmaceutical clinical trial is
                                  23                     Dismiss                                critical to the public’s
                                                                                                understanding of Plaintiffs’
                                  24                                                            allegations and this case, and
                                  25                                                            Defendants have not established a
                                                                                                compelling reason that overrides
                                  26                                                            this interest or narrowly tailored
                                                                                                the requested redactions.
                                  27                                       Dkt. No. 50 - DENIED
                                       Dkt. No. 51/      Reply Brief in    Excerpts             DENIED
                                  28
                                       (Dkt. No. 50-5)   Support of                             The information about the
                                                                                     7
                                          Case 4:20-cv-03775-HSG Document 67 Filed 03/17/21 Page 8 of 8




                                         Docket No.                           Portion(s) Sought to
                                   1       Public/          Document               be Sealed                         Ruling
                                   2      (Sealed)
                                                          Defendants’                                  pharmaceutical clinical trial is
                                   3                      Joint Motion                                 critical to the public’s
                                                          to Dismiss                                   understanding of Plaintiffs’
                                   4                                                                   allegations and this case, and
                                                                                                       Defendants have not established a
                                   5
                                                                                                       compelling reason that overrides
                                   6                                                                   this interest or narrowly tailored
                                                                                                       the requested redactions.
                                   7

                                   8   III.   CONCLUSION
                                   9          The Court GRANTS IN PART and DENIES IN PART the administrative motion to file

                                  10   under seal portions of the complaint, Dkt. No. 2, and GRANTS IN PART and DENIES IN

                                  11   PART the administrative motion to seal the motion to dismiss and accompanying exhibits, Dkt.

                                  12   No. 37, and otherwise DENIES the remaining administrative motions to seal without prejudice,
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 41, 50. The Court DIRECTS the parties to file revised public versions of all documents

                                  14   for which the proposed sealing has been denied, in whole or in part, within seven days of this

                                  15   order. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which the

                                  16   administrative motions are granted will remain under seal.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 3/17/2021
                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
